JANE B. STRANCH, Circuit Judge, concurring. I agree that the officers are entitled to •qualified immunity, but because I think probable cause to arrest B.R. is a close issue, I would be more inclined to grant qualified immunity for lack of clearly establish law. I write separately to address, probable cause as it relates to the constellation of issues surrounding allegations of child-on-child sexual assault. B.R., the accused, was ten years old, .and .her three accusers were all preteens. The ages of those involved and the actions alleged raise difficult and critical challenges for law enforcement and our society as a whole. At issue are: how allegations of child-on-child sexual assault are responded to and appropriately investigated; how and when law enforcement—as opposed to other entities—should interact with children who are accused of such misconduct; how we ensure that well-intentioned members of law enforcement are properly trained and prepared to respond and investigate; and how the rights of both the accusers and the accused can be protected. In expressing my concerns with how the investigation and prosecution unfolded for B.R.— and how it unfolds for others like her—I do not minimize the difficulties of responding to and investigating such serious allegations made by and against children. These complex and delicate challenges magnify the importance of taking the time to properly investigate such allegations and of using trained officers to do so. These issues are implicated by the disturbing facts set out in our opinion; other facts further underscore these concerns. Three days after the initial report, the three young accusers of B.R. were interviewed by Children’s Services; B.R.’s mother was asked to bring her to the police station where B.R. was interrogated by police officers, detained, then arrested and transported in a police car to a detention center. B.R. remained in the detention facility for four days and was then brought to court for arraignment in handcuffs, with shackles around her ankles and a chain around her waist. She was remanded, not to her parents, but to her grandmother’s care and placed on electronically monitored home detention for nearly two months. Shortly before that time expired and as noted in the opinion, the three accusers were re-interviewed; one recanted the rape claim, and the other two recanted many of their allegations but not the claim of rape. Despite these recantations, B.R. was kept on house arrest for another eight months, until the juvenile court hearing at which all of the allegations against B.R. were found to be “not true.”1  B.R.’s arrest followed an artificially rushed three-day investigation conducted by officers who—despite their positive intentions—were seemingly unprepared to handle the complex task of investigating allegations of sexual assault made by and against children. Certainly allegations as serious as the ones made against B.R. warranted thorough and timely investigation. Protection of children against sexual assault should be a priority of law enforcement, and given that victims can be the sole witnesses in sexual assault cases, their claims should be heeded. But such allegations also require investigation that is informed by training and experience, requirements that are especially critical when the accused and accusers are children. The Supreme Court has repeatedly recognized that children are different than adults, and that the responses of our law enforcement and justice systems must reflect that. See, e.g., Miller v. Alabama, 567 U.S. 460, 471, 473, 477-78, 132 S.Ct. 2455, 183 L.Ed.2d 407 (2012) (affirming that children are “constitutionally different” from adults and that the “characteristics” and “incompetencies” of youth, including their lack of sophistication in dealing with the criminal justice system, must be taken into account); J.D.B. v. North Carolina, 564 U.S. 261, 264-65, 131 S.Ct. 2394, 180 L.Ed.2d 310 (2011) (holding that “a child’s age properly informs the Miranda custody analysis” because it is “beyond dispute that children will often feel bound to submit to police questioning when an adult in the same circumstances would feel free to leave”); Graham v. Florida, 560 U.S. 48, 68, 130 S.Ct. 2011, 176 L.Ed.2d 825 (2010) (acknowledging “fundamental differences” between adults and youth); Roper v. Simmons, 543 U.S. 551, 569-70, 125 S.Ct. 1183, 161 L.Ed.2d 1 (2005) (consulting scientific studies, among other sources, in recognizing that developmental and environmental differences, such as immaturity and lesser control over their environments, can result in young people being “more vulnerable or susceptible to negative influence”). I recognize that the after-the-fact recantations in this case do not control the probable cause determination that led to B.R.’s warrantless arrest.2 But I think that they are the fruit of an investigation that was inappropriately hurried and lacked necessary grounding in how to deal with children. A probable cause determination is based on the “totality of the circumstances,” and must take account of “both the inculpatory and exculpatory evidence.” Gardenhire v. Schubert, 205 F.3d 303, 318 (6th Cir. 2000). Although law enforcement does not have to “conduct quasi-trials” before arrest, Painter v. Robertson, 185 F.3d 557, 571 n.21 (6th Cir. 1999), officers “cannot simply turn a blind eye” toward evidence favorable to the accused, Ahlers v. Schebil, 188 F.3d 365, 372 (6th Cir. 1999), nor can they “ignore information which becomes available in the course of routine investigations;” Fridley v. Horrighs, 291 F.3d 867, 873 (6th Cir. 2002). The Defendants relied on interviews of each of the three accusers to determine that probable cause existed to arrest B.R. The reliability and adequacy of the accusers’ testimony is therefore the issue in this case. Two cases provide guidance. In Ah-lers, this court found that an adult inmate’s allegation that an officer assaulted her was sufficient to establish probable cause, “especially when bolstered by ... records which confirm that there was a window of time within which the alleged sexual assault could have occurred.” 188 F.3d at 370-71. Eyewitness identification “will constitute sufficient probable cause unless, at the time of the arrest, there is an apparent reason for the officer to believe that the eyewitness was lying, did not accurately describe what he had seen, or was in some fashion mistaken regarding his recollection of the confrontation.” Id. at 370 (citation and internal quotation marks omitted). Ak-lers eautioned that officers cannot make “hasty, unsubstantiated arrests with impunity” and warned against “incomplete, poorly conducted investigations.” Id. at 371. The cautions set out in Aiders are particularly important here because the accusers were children. The second guiding case, Wesley v. Campbell, 779 F.3d 421 (6th Cir. 2015), decided after the events in this case occurred, addresses this issue. In Wesley, a seven-year-old male student with a history of mental illness alleged, in a changing story lacking physical or medical support, that his school counselor had sexually abused him. Id. at 424-26. The investigation was belated and failed to question a key witness whose location would have provided a clear view of the alleged assault. Id. at 425-26. After the counselor’s long-delayed arrest, the case fell apart quickly. Id. at 427. Wesley’s false-arrest claim was dismissed but we reversed, finding that his arrest lacked probable cause and noting that “[p]robable cause is created only by eyewitness allegations that are ‘reasonably trustworthy.’” Id. at 429 (quoting Logsdon v. Hains, 492 F.3d 334, 342 (6th Cir. 2007)). Though Wesley included accusations by only one child and other distinctions from this case, it explained and provided research supporting the importance of ascertaining a child’s reliability. For example, the court referenced a law journal article which concluded that “studies examining children’s suggestibility have found children to be prone to conforming their stories to the beliefs of the questioning adult.” Id. at 430 (quoting Diana Younts, Evaluating and Admitting Expert Opinion Testimony in Child Sexual Abuse Prosecutions, 41 Duke L.J. 691, 697 (1991)). Ahlers instructs that eyewitness testimony can form the basis for probable cause, unless an officer has reason to believe that the witness is lying. And Wesley expresses concerns about finding probable cause based solely on a child’s allegations of wrqngdoing. Here, the Plaintiffs point to multiple pieces of evidence that they argue are either exculpatory or should have caused a reasonable officer to doubt the reliability of the girls’ statements. This évidence, known to police prior to B.R.’s arrest, includes that:- (1) B.R.’s mother told McGivern that F.S. had previously suggested to B.R. that they tell the police that R.B. raped them, and B.R. provided similar information in her interview; (2) B.R.’s mother told McGivern that F.S. sent a physically threatening Faeebook message to B.R., calling into question “whether B.R. would be able to intimidate and overpower F.S. in the way that F.S. told police”; (3) the accusers continued to have sleepovers with B.R. after the alleged rapes occurred; (4) B.R,’s mother told McGivern that F.S. had been posing as a 15-year-old girl on the internet and using the word rape on the internet; (5) F.S. told the officers that her favorite television program is Law & Order: Special Victims Unit, an adult crime drama about the in-véstigation of sexually based offenses, and that she wanted to be a detective; (6) both B.R. and her mother told McGivern that the girls had been bullying B.R. and other girls; (7) Principal Dailey told the Defendants that the accusers seemed to be getting along again on April 16, 2012; and (8) the accusers were read their Miranda rights and subjected to custodial police interrogations only for their second interviews, in which McGivern told them he did not want to discuss the facts. As to what the investigation actually revealed, the Plaintiffs note that there was no collection or analysis of any of the girls’ electronic devices, no search for the Face-book messages that were referenced, no interviews of teachers or other students, no confrontation of the accusers with B.R.’s story or testing of the statements against each other for veracity, and no physical or medical evidence corroborating the accusers’ stories. During the second interviews, McGivern specifically said that he did not want to discuss details, instead explaining the consequences of lying and asking the girls if they were lying. The speedy nature of the investigation was due to the supposed “public safety” risk of B.R.’s upcoming sleepover party. For obvious reasons, B.R.’s mother cancelled the party before B.R. was arrested. In light of the accusations of her guests, it would have been unreasonable to assume that B.R.’s party would have been held or that B.R.’s parents would not have readily can-celled the sleepover so the police could perform a complete investigation. All these facts call several of the girls’ statements into question. They suggest that F.S. may have been planning to make up a story about rape to tell the police, or that the rape accusations could have been concocted as a form of bullying. At the very least, these facts raise significant questions about the reliability of the accusers and of their accusations, questions that should have been answered through additional investigation. The facts that underlie this case are a sad reminder of what young children are exposed to, particularly on the internet, and how that, information is handled by children on the cusp of puberty. They point to the need for societal solutions and to the danger of defaulting to the assumption that our children’s problems should be handled by the police. There is too often a mismatch between the needs and characteristics of children and the law enforcement and criminal justice systems in place for addressing crime. See, e.g., If Not Now, When? A Survey of Juvenile Justice Training in America’s Police Academies, Strategies for Youth (Feb. 2013), http:// strategiesforyouth.org/sfysite/wp-content/ uploads/2013/03/SFYReport_02-2013_rev. pdf. As- the presence of police officers in schools has increased, moreover, we risk confusing school security with school discipline, leading to the result that children are increasingly subject to criminal charges and entry into the criminal justice system. See, e.g., Erik Eckholm, With Police in Schools, More Children in Court, N.Y. Times (Apr. 12, 2013), http://www. nytimes.com/2013/04/12/education/with-police-in-schools-more-children-in-court. html. This case presents an opportunity to consider alternate methods of addressing the problems, that children, growing up in today’s world, experience or cause. To the extent that these issues continue to be addressed in the criminal justice system, it is of unquestionable importance that law enforcement officers receive proper training and support in how to understand and interact with children—whether they are accusers or the accused—in a way that recognizes the unique needs and vulnerabilities of children.  . The opinion below rightly recognizes the she-said-she-said problems and correctly calls this case an "immense tragedy” but wrongly comments that "the record does not prove B.R.’s innocence.” B.R. v. McGivern, No. 4:13-CV-907, 2016 WL 5661610, at *10 (N.D. Ohio Sept. 30, 2016). B.R. was cleared of the charges against her in court. It is neither necessary nor appropriate to question this result.   . "Once probable cause is established, an officer is under no duty to investigate further or to look for additional evidence which may exculpate the accused.” Ahlers v. Schebil, 188 F.3d 365, 371 (6th Cir. 1999).